Luke, J.
The Bureau of National Literature, Incorporated, sued Kendrick, in the municipal court of Atlanta, for the price of books sold under the following written agreement-:
"Please deliver to any common carrier, addressed to me, one set of the 'Messages and Papers of the Presidents,’ printed from Government Plates, authorized by Act of Congress (H. R. Bill No. 16, Fifty-Fifth Congress), to which have been added, by private enterprise, the McKinley-Roosevelt-Taft-Wilson Messages and Papers to 1915, Encyclopedic-Index,' Tintogravures and Duotones of the Presidents, Public Buildings, Historical Paintings, etc., text printed on specially made and .water-marked Bangalore paper, bound in full black leather, side -and back stamped in gold, end sheets of highly calendared paper; printed in two colors from copper • etchings specially designed and copyrighted, all in twenty volumes; for which I agree to pay you $79.50 and the cost of transportation. I acknowledge a full understanding that in making this purchase I am not in any way dealing with the -Government, or any representative thereof, but with you, a private corporation; that no Government official has any direction of, or authority in, this distribution; that the. present distribution is limited only by the life of the plates made by the Government, and that this order is not subject to cancellation, nor conditioned on any representation or agreement not printed or written hereon. It is understood that I shall have the privilege of purchasing supplemental volumes, when notified of publication, at $4.00 per volume, and that my registration number on set certificate is only for convenience in making requisition for same. I have read, and fully understand the terms and conditions herein. D. B. Kendrick.”
*175The defendant contended that certain representations contrary .to the terms of the agreement were made by the representative of the plaintiff. The trial judge, sitting Without a jury, rendered judgment in favor of the defendant. The petition of the plaintiff for certiorari and the answer thereto showing that the defendant admitted buying and' receiving the books, signing the contract, and failing to pay therefor, it was not error for the judge of the superior court to sustain the certiorari.

Judgment affirmed.

Wade, G. J., and Jenkins, J., eoncur.